DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
2.	Acknowledgment is made of the present application is the U.S. national phase of PCT Application No. PCT/CN2018/117151 filed on November 23, 2018, which claims a priority to Chinese Patent Application No. 201711421794.9 filed on December 25, 2017. 

Application Status
3.	Acknowledgment is made of Applicant’s submission of the present application, dated June 24, 2020. Based on the most recent preliminary amendment submitted on September 21, 2020, claims 1-17 and 24-26 are pending. This communication is considered fully responsive and sets forth below. 

Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on January 7, 2021 and July 28, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
5.	Claims 1-17, 24, and 25 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 1, it recites, “A method for configuring a control channel, applied to a network-side device, comprising: 
transmitting, to a terminal, downlink control information (DCI) in a physical downlink control channel (PDCCH), wherein the DCI comprises indication information for indicating not to monitor PDCCH; and 
transmitting, to the terminal, the PDCCH in a slot or a time-frequency resource where a fallback PDCCH subsequent to the PDCCH is located, when determining that the terminal does not successfully receive the DCI in the PDCCH.”
This is a method-steps claim that includes two transmitting steps. 
For the first transmitting step, the term “PDCCH” in the wherein-clause seems to refer back to the term “a physical downlink control channel (PDCCH)” as indicated in italics above. If this is true, it is suggested amending the term to “the PDCCH.” 
Similar objection applies to the usage of the term “PDCCH” in claim 10 line 4 and in claim 25 line 7.
Claims 2-9, 11-17, and 24 are objected to since they depend from claim 1 or 10.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claim 26 rejected under 35 U.S.C. 112(b).
Regarding claim 26, it recites, “The terminal according to claim 27, wherein the processor is configured to: when a downlink (DL) grant in the PDCCH is not successfully received, determine…”
Claim 26 recites the limitations in claim 27 that has no existence.  
Claim 26 is rejected since there is insufficient antecedent basis for the claim limitations.
8.	Examiner Note: Claim 26 is not included in the following prior art rejection since it recites the limitation from a nonexistent claim 27.


Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
11.	Claims 1, 10, 11, 24, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akoum et al. (US 2019/0058629).
Regarding claim 1, Akoum et al. teach the method for configuring a control channel, applied to a network-side device (paragraphs [0045] lines 1-14 & [0069] lines 1-13; Examiner’s Notes: network node 104 depicted in FIG. 3 of the prior art teaches the limitation of “a network-side device;” in fact, the network node configuring a channel state information reference signal (CSI-RS) in the prior art teaches the limitation of “configuring a control channel, applied to a network-side device” in the instant application), comprising: 
transmitting, to a terminal, downlink control information (DCI) in a physical downlink control channel (PDCCH) (paragraph [0069] lines 1-4; Examiner’s Notes: user equipment (UE) 102 depicted in FIG. 3 of the prior art teaches the limitation of “a terminal;” in fact, transmitting the downlink signal transmission to UE102 illustrated in FIG. 3 of the prior art teaches the limitation of “transmitting, to a terminal, downlink control information (DCI) in a physical downlink control channel (PDCCH)” in the instant application), 
wherein the DCI comprises indication information for indicating not to monitor PDCCH (paragraph [0069] lines 1-4; Examiner’s Notes: information regards to configured reference signal (RS) in the prior art teaches the limitation of “indication information;” in fact, the information regards to configured reference signal (RS) indicating a beam failure in the prior art teaches the limitation of “the DCI comprises indication information for indicating not to monitor PDCCH” in the instant application); and 
transmitting, to the terminal, the PDCCH in a slot or a time-frequency resource where a fallback PDCCH subsequent to the PDCCH is located (paragraph [0069] lines 4-13; Examiner’s Notes: the alternative beam regards to the PDCCH in the prior art teaches the limitation of “a fallback PDCCH subsequent to the PDCCH is located;” in fact, transmitting the alternative beam to user equipment (UE) 102 regards to the PDCCH in the prior art teaches the limitation of “transmitting, to the terminal, the PDCCH in a slot or a time-frequency resource where a fallback PDCCH subsequent to the PDCCH is located” in the instant application), 
when determining that the terminal does not successfully receive the DCI in the PDCCH (paragraph [0069] lines 6-13; Examiner’s Notes: UE102 transmitting uplink signaling to indicate the beam/signal failure in the prior art teaches the limitation of “the terminal does not successfully receive the DCI in the PDCCH;” in fact, receiving/determining uplink signaling indicating the signal failure in the PDCCH in the prior art teaches the limitation of “when determining that the terminal does not successfully receive the DCI in the PDCCH” in the instant application).  
Regarding claim 10, Akoum et al. teach the method for detecting a control channel, applied to a terminal (paragraphs [0045] lines 1-14 & [0069] lines 1-13; Examiner’s Notes: user equipment (UE) 102 depicted in FIG. 3 of the prior art teaches the limitation of “a terminal;” in fact, UE102 identifying/detecting a channel state information reference signal (CSI-RS) in the prior art teaches the limitation of “method for detecting a control channel, applied to a terminal” in the instant application), comprising: 
in a case that indication information for indicating not to monitor a physical downlink control channel (PDCCH) has been detected in downlink control information (DCI) carried by the PDCCH, not monitoring PDCCH in a slot indicated by the indication information (paragraph [0069] lines 1-4; Examiner’s Notes: information regards to configured reference signal (RS) in the prior art teaches the limitation of “indication information;” UE102 receiving the downlink signal transmission illustrated in FIG. 3 of the prior art teaches the limitation of “downlink control information (DCI) carried by the PDCCH;” in fact, the information regards to configured reference signal (RS) indicating a beam failure has been identified/detected in the prior art teaches the limitation of “in a case that indication information for indicating not to monitor a physical downlink control channel (PDCCH) has been detected in downlink control information (DCI) carried by the PDCCH, not monitoring PDCCH in a slot indicated by the indication information” in the instant application); and 
in a case that the DCI in the PDCCH is not successfully received (paragraph [0069] lines 6-13; Examiner’s Notes: UE102 transmitting uplink signaling to indicate the beam/signal failure in the prior art teaches the limitation of “in a case that the DCI in the PDCCH is not successfully received” in the instant application), monitoring the PDCCH in a slot or a time-frequency resource where a fallback PDCCH is located (paragraph [0069] lines 4-13; Examiner’s Notes: the alternative beam/signal regards to the PDCCH in the prior art teaches the limitation of “a fallback PDCCH is located;” in fact, identifying/monitoring the alternative beam/signal regards to the PDCCH in the prior art teaches the limitation of “monitoring the PDCCH in a slot or a time-frequency resource where a fallback PDCCH is located” in the instant application), 
wherein the slot or the time-frequency resource is configured by a network-side device (paragraphs [0045] lines 1-14 & [0069] lines 1-4; Examiner’s Notes: network node 104 depicted in FIG. 3 of the prior art teaches the limitation of “a network-side device;” in fact, the network node configuring a channel state information reference signal (CSI-RS) in the prior art teaches the limitation of “wherein the slot or the time-frequency resource is configured by a network-side device” in the instant application).  
Regarding claim 11, Akoum et al. teach the method, further comprising: receiving a slot set or the time-frequency resource where the fallback PDCCH is located (paragraph [0069] lines 4-13; Examiner’s Notes: the alternative beam/signal regards to the PDCCH in the prior art teaches the limitation of “the fallback PDCCH is located;” in fact, receiving the alternative beam/signal regards to the PDCCH in the prior art teaches the limitation of “receiving a slot set or the time-frequency resource where the fallback PDCCH is located” in the instant application), 
wherein the slot set or the time-frequency resource is configured by the network-side device (paragraphs [0045] lines 1-14 & [0069] lines 1-4; Examiner’s Notes: network node 104 depicted in FIG. 3 of the prior art teaches the limitation of “a network-side device;” in fact, the network node configuring the channel state information reference signal (CSI-RS) in the prior art teaches the limitation of “wherein the slot set or the time-frequency resource is configured by the network-side device” in the instant application).  
Regarding claim 24, Akoum et al. teach the network-side device (paragraphs [0069] lines 1-13 & [0099] lines 1-20; Examiner’s Notes: both network node 104 depicted in FIG. 3 and 1500 depicted in FIG. 15 of the prior art teaches the limitation of “a network-side device” in the instant application), comprising 
a processor (paragraph [0099] lines 1-12; Examiner’s Notes: processing unit 1504 in network node 1500 depicted in FIG. 15 of the prior art teaches the limitation of “a processor” in the instant application), 
a memory (paragraph [0099] lines 1-12; Examiner’s Notes: system memory 1506 in network node 1500 depicted in FIG. 15 of the prior art teaches the limitation of “a memory” in the instant application), and 
a program stored in the memory and executable on the processor, wherein the processor is configured to execute the program to implement operations of steps in the method according to claim 1 (Examiner’s Notes: see the prior art teaching in claim 1).  
Regarding claim 25, Akoum et al. teach the terminal (paragraphs [0069] lines 1-13 & [0091] lines 1-13; Examiner’s Notes: both UE102 depicted in FIG. 3 and 1400 depicted in FIG. 14 of the prior art teaches the limitation of “a terminal” in the instant application), comprising 
a processor (paragraph [0091] lines 1-13; Examiner’s Notes: processor 1402 in UE/mobile handset 1400 depicted in FIG. 14 of the prior art teaches the limitation of “a processor” in the instant application), 
a memory (paragraph [0099] lines 1-12; Examiner’s Notes: memory 1404 in UE/mobile handset 1400 depicted in FIG. 14 of the prior art teaches the limitation of “a memory” in the instant application), and 
a program stored in the memory and executable on the processor, wherein the processor is configured to execute the program to implement following operations:
in a case that indication information for indicating not to monitor a physical downlink control channel (PDCCH) has been detected in downlink control information (DCI) carried by the PDCCH, not monitoring PDCCH in a slot indicated by the indication information (paragraph [0069] lines 1-4; Examiner’s Notes: information regards to configured reference signal (RS) in the prior art teaches the limitation of “indication information;” UE102 receiving the downlink signal transmission illustrated in FIG. 3 of the prior art teaches the limitation of “downlink control information (DCI) carried by the PDCCH;” in fact, the information regards to configured reference signal (RS) indicating a beam failure has been identified/detected in the prior art teaches the limitation of “in a case that indication information for indicating not to monitor a physical downlink control channel (PDCCH) has been detected in downlink control information (DCI) carried by the PDCCH, not monitoring PDCCH in a slot indicated by the indication information” in the instant application); and 
in a case that the DCI in the PDCCH is not successfully received (paragraph [0069] lines 6-13; Examiner’s Notes: UE102 transmitting uplink signaling to indicate the beam/signal failure in the prior art teaches the limitation of “in a case that the DCI in the PDCCH is not successfully received” in the instant application), monitoring the PDCCH in a slot or a time-frequency resource where a fallback PDCCH is located (paragraph [0069] lines 4-13; Examiner’s Notes: the alternative beam/signal regards to the PDCCH in the prior art teaches the limitation of “a fallback PDCCH is located;” in fact, identifying/monitoring the alternative beam/signal regards to the PDCCH in the prior art teaches the limitation of “monitoring the PDCCH in a slot or a time-frequency resource where a fallback PDCCH is located” in the instant application), 
wherein the slot or the time-frequency resource is configured by a network-side device (paragraphs [0045] lines 1-14 & [0069] lines 1-4; Examiner’s Notes: network node 104 depicted in FIG. 3 of the prior art teaches the limitation of “a network-side device;” in fact, the network node configuring a channel state information reference signal (CSI-RS) in the prior art teaches the limitation of “wherein the slot or the time-frequency resource is configured by a network-side device” in the instant application).  

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
13.	Claims 4, 6, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Akoum et al. (US 2019/0058629) in view of Nogami et al. (US 2019/0082448).
Regarding claim 4, Akoum et al. teach the method without explicitly teaching wherein slots indicated by the indication information comprises consecutive slots or non-consecutive slots. 
Nogami et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein slots indicated by the indication information comprises consecutive slots or non-consecutive slots (paragraph [0107] lines 1-14; Examiner’s Notes: slots in increasing order in the prior art teaches the limitation of “consecutive slots;” in fact, the slots are numbered in increasing order in the prior art teaches the limitation of “slots indicated by the indication information comprises consecutive slots or non-consecutive slots” in the instant application); and 
the slots indicated by the indication information comprises N subframes, N slots, N mini-slots, N milliseconds, or unknown slots after a slot where the PDCCH is located, and each of the mini-slots comprises M orthogonal frequency division multiplexing (OFDM) symbols, wherein N is an integer greater than 0, and M is an integer greater than 0 and less than 14 (paragraph [0107] lines 1-8; Examiner’s Notes: slots in increasing order in the prior art teaches the limitation of “N slots;” in fact, the slots are numbered in increasing order in the prior art teaches the limitation of “the slots indicated by the indication information comprises N subframes, N slots, N mini-slots, N milliseconds, or unknown slots after a slot where the PDCCH is located, and each of the mini-slots comprises M orthogonal frequency division multiplexing (OFDM) symbols, wherein N is an integer greater than 0, and M is an integer greater than 0 and less than 14” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Nogami et al. in the system of Akoum et al. 
The motivation for implementing wherein slots indicated by the indication information comprises consecutive slots or non-consecutive slots, is to further enhance the mechanism of the user equipment (UE), wherein the UE comprises a higher layer processor configured to acquire a dedicated radio resource control (RRC) configuration for a downlink slot aggregation, physical downlink control channel (PDCCH) receiving circuitry configured to monitor a PDCCH carrying a downlink control information (DCI) format for scheduling a physical downlink shared channel (PDSCH), and PDSCH receiving circuitry configured to receive the PDSCH, when the PDCCH is with a first radio network temporary identifier (RNTI), the downlink slot aggregation applies to the PDSCH, and when the PDCCH is with a second RNTI, the downlink slot aggregation does not apply to the PDSCH.
Regarding claim 6, Akoum et al. teach the method, determining that the terminal does not successfully receive the DCI in the PDCCH (paragraph [0069] lines 6-13; Examiner’s Notes: UE102 transmitting uplink signaling to indicate the beam/signal failure in the prior art teaches the limitation of “the terminal does not successfully receive the DCI in the PDCCH;” in fact, receiving/determining uplink signaling indicating the signal failure in the PDCCH in the prior art teaches the limitation of “determining that the terminal does not successfully receive the DCI in the PDCCH” in the instant application).
Akoum et al. teach the method without explicitly teaching determining that uplink (UL) data transmitted by the terminal is not received on a physical uplink shared channel (PUSCH) resource corresponding to a UL grant in the PDCCH. 
Nogami et al. from the same or similar field of endeavor teach implementing fairness of the method, determining that an acknowledgement or negative acknowledgement (ACK/NACK) signal transmitted by the terminal is not received on an ACK/NACK resource corresponding to a downlink (DL) grant in the PDCCH; or 
determining that uplink (UL) data transmitted by the terminal is not received on a physical uplink shared channel (PUSCH) resource corresponding to a UL grant in the PDCCH (paragraphs [0070] lines 1-13 & [0127] lines 1-20; Examiner’s Notes: Uplink Shared Channel (UL-SCH) in the prior art teaches the limitation of “a physical uplink shared channel (PUSCH) resource;” the UL grant in physical layer control channel in the prior art teaches the limitation of “a UL grant in the PDCCH;” identifying/determining that UL transmission with a NACK via UL-SCH regards to the UL grant in physical layer control channel in the prior art teaches the limitation of “determining that uplink (UL) data transmitted by the terminal is not received on a physical uplink shared channel (PUSCH) resource corresponding to a UL grant in the PDCCH” in the instant application; in fact, identifying/determining that UL transmission with a NACK via UL-SCH regards to the UL grant in physical layer control channel in the prior art teaches the limitation of “determining that an acknowledgement or negative acknowledgement (ACK/NACK) signal transmitted by the terminal is not received on an ACK/NACK resource corresponding to a downlink (DL) grant in the PDCCH; or determining that uplink (UL) data transmitted by the terminal is not received on a physical uplink shared channel (PUSCH) resource corresponding to a UL grant in the PDCCH” in the instant application as well). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Nogami et al. in the system of Akoum et al. 
The motivation for implementing determining that uplink (UL) data transmitted by the terminal is not received on a physical uplink shared channel (PUSCH) resource corresponding to a UL grant in the PDCCH, is to further enhance the mechanism of the user equipment (UE), wherein the UE comprises a higher layer processor configured to acquire a dedicated radio resource control (RRC) configuration for a downlink slot aggregation, physical downlink control channel (PDCCH) receiving circuitry configured to monitor a PDCCH carrying a downlink control information (DCI) format for scheduling a physical downlink shared channel (PDSCH), and PDSCH receiving circuitry configured to receive the PDSCH, when the PDCCH is with a first radio network temporary identifier (RNTI), the downlink slot aggregation applies to the PDSCH, and when the PDCCH is with a second RNTI, the downlink slot aggregation does not apply to the PDSCH.
Regarding claim 12, Akoum et al. teach the method, the slot set where the fallback PDCCH is located (paragraph [0069] lines 4-13; Examiner’s Notes: the alternative beam/signal regards to the PDCCH in the prior art teaches the limitation of “the fallback PDCCH is located;” in fact, receiving the alternative beam/signal regards to the PDCCH in the prior art teaches the limitation of “the slot set where the fallback PDCCH is located” in the instant application).
Akoum et al. teach the method without explicitly teaching the slot set comprising a periodicity of the fallback PDCCH and slots of the fallback PDCCH. 
Nogami et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the slot set where the fallback PDCCH is located comprises: 
a periodicity of the fallback PDCCH and slots of the fallback PDCCH (paragraph [0107] lines 1-14; Examiner’s Notes: slots in increasing order regards to the alternative/fallback PDCCH in the prior art teaches the limitation of “a periodicity of the fallback PDCCH and slots of the fallback PDCCH” in the instant application), and 
each periodicity comprises R subframes, R slots, R mini-slots, or R milliseconds, R being an integer greater than 0 (paragraph [0107] lines 1-8; Examiner’s Notes: slots in increasing order in the prior art teaches the limitation of “R slots;” in fact, the slots are numbered in increasing order in the prior art teaches the limitation of “each periodicity comprises R subframes, R slots, R mini-slots, or R milliseconds, R being an integer greater than 0” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Nogami et al. in the system of Akoum et al. 
The motivation for implementing the slot set comprising a periodicity of the fallback PDCCH and slots of the fallback PDCCH, is to further enhance the mechanism of the user equipment (UE), wherein the UE comprises a higher layer processor configured to acquire a dedicated radio resource control (RRC) configuration for a downlink slot aggregation, physical downlink control channel (PDCCH) receiving circuitry configured to monitor a PDCCH carrying a downlink control information (DCI) format for scheduling a physical downlink shared channel (PDSCH), and PDSCH receiving circuitry configured to receive the PDSCH, when the PDCCH is with a first radio network temporary identifier (RNTI), the downlink slot aggregation applies to the PDSCH, and when the PDCCH is with a second RNTI, the downlink slot aggregation does not apply to the PDSCH.  
Allowable Subject Matter
14.	Claims 2, 3, 5, 7-9, and 13-17 are objected to as being dependent upon a rejected base claim 1 or 10, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claims 2 and 3, the prior art in single or in combination fails to teach "configuring a slot set or the time-frequency resource where the fallback PDCCH is located by a DCI, or a radio resource control (RRC) signaling, or a media access control control element (MAC CE),” in combination with other limitation of the claim(s).
Regarding claim 5, the prior art in single or in combination fails to teach "configuring or reconfiguring, for the terminal, a time granularity of slots indicated by the indication information, by a radio resource control (RRC) signaling or a media access control control element (MAC CE); or configuring or reconfiguring a time granularity of slots indicated by the indication information, in accordance with a protocol between the network-side device and the terminal,” in combination with other limitation of the claim(s).
Regarding claim 7, the prior art in single or in combination fails to teach "wherein the transmitting the PDCCH to the terminal in the slot where the fallback PDCCH subsequent to the PDCCH is located comprises: transmitting, to the terminal, the PDCCH in the first slot where a fallback PDCCH subsequent to the PDCCH is located,” in combination with other limitation of the claim(s).
Regarding claims 8 and 9, the prior art in single or in combination fails to teach "in a case that there is no data to be scheduled for the terminal subsequently, not transmitting the PDCCH to the terminal; and/or in a case that there is no system information (SI) update indication or no paging to be transmitted to the terminal currently, not transmitting the PDCCH to the terminal,” in combination with other limitation of the claim(s).
Regarding claims 13-15, the prior art in single or in combination fails to teach "configuring or reconfiguring, in accordance with an RRC signaling or a MAC CE transmitted by the network-side device, a time granularity of the slot indicated by the indication information; or configuring or reconfiguring, in accordance with a protocol between the network-side device and a terminal a time granularity of the slot indicated by the indication information, wherein the not monitoring PDCCH in the slot indicated by the indication information comprises: determining, according to the configured or reconfigured time granularity, the slot where PDCCH is not monitored indicated by the indication information; and not monitoring PDCCH in the determined slot where PDCCH is not monitored,” in combination with other limitation of the claim(s).
Regarding claim 16, the prior art in single or in combination fails to teach "wherein in a case that the DCI in the PDCCH is not successfully received, monitoring the PDCCH in the slot or the time-frequency resource where the fallback PDCCH is located, wherein the slot or the time-frequency resource is configured by the network-side device comprises: when a downlink (DL) grant in the PDCCH is not successfully received, determining the first slot where a fallback PDCCH after a first duration is located as a slot for subsequent fallback PDCCH monitoring, and monitoring the PDCCH in the first slot where the fallback PDCCH after the first duration is located, wherein the first duration lasts from a time when the network-side device transmits the PDCCH to a time when the network-side device transmits the fallback PDCCH in a slot where a nearest fallback PDCCH is located, and within the first duration, the terminal feeds back an ACK/NACK signal and the network-side device fails to receive the ACK/NACK signal transmitted by the terminal; or wherein in a case that the DCI in the PDCCH is not successfully received, monitoring the PDCCH in the slot or the time-frequency resource where the fallback PDCCH is located, wherein the slot or the time-frequency resource is configured by the network-side device comprises: when an uplink (UL) grant in the PDCCH is not successfully received, determining the first slot where a fallback PDCCH after a second duration is located as a slot for subsequent fallback PDCCH monitoring, and monitoring the PDCCH in the first slot where the fallback PDCCH after the second duration is located, wherein the second duration lasts from a time when the network-side device transmits the PDCCH to a time when the network-side device transmits the fallback PDCCH in a slot where a nearest fallback PDCCH is located, and within the second duration, the terminal transmits UL data on a PUSCH to the network-side device, and the network-side device fails to receive the UL data transmitted on the PUSCH,” in combination with other limitation of the claim(s).
Regarding claim 17, the prior art in single or in combination fails to teach "wherein the monitoring the PDCCH in a slot resource where the fallback PDCCH is located, wherein the slot or the time-frequency resource is configured by the network-side device comprises: determining a slot where a first fallback PDCCH after the PDCCH is located as a slot for subsequent fallback PDCCH monitoring, and monitoring the PDCCH in the slot where the first fallback PDCCH after the PDCCH is located; and/or wherein the method further comprises: monitoring the PDCCH in a slot where a fallback PDCCH immediately after the first fallback PDCCH is located, in a case that the first fallback PDCCH is not successfully received,” in combination with other limitation of the claim(s).
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lo (US 2018/0020441) is cited to show the collaborative transmission in a wireless communication system, wherein the control information indicates time-frequency resources allocated or assigned for data transmission by the transmitter;
Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference;
	Dinan et al. (US 2013/0170435) is cited to show the control plane information that comprises first label value for transmitting a first plurality of packets to the base station and second label value for transmitting a second plurality of packets to the packet network gateway.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached on 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473